DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 10-17, 19, and 20 in the reply filed on 2/4/21 is acknowledged. Claims 1-9 and 18 have been withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (US 2013/0276701).
Sonoda discloses a method of recycling materials, the method being used for recycling a plating material adhered to a carrier layer of a deposition prevention plate, the deposition prevention plate comprising a substrate 3 and the carrier layer 7 on the substrate for carrying the plating material (Fig. 2), the method comprising: peeling the carrier layer 7 off from the deposition prevention plate [0132] and processing the carrier layer 7 to recycle the plating material [0136], wherein the processing comprises immersing the carrier layer in a solvent [0139] capable of dissolving the plating material [0145] to form a solution in which the plating material is dissolved (Fig. 3). 
Sonoda does not disclose distilling the solution to obtain the plating material.
However, Sonoda discloses that the plating material may be dissolved in the solvent to form a solution [0146] and the carrier layer 7 and the plating material may be separated by differences in solubility in a given solvent, melting point, or sublimation point (Abstract; [0148]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use distillation in order to purify the plating material from the solution since Sonoda teaches that differences in properties, such as melting point and sublimation point can be used for purification of the plating material and boiling point would be a similar property.

Regarding Claim 13, Sonoda does not disclose that the carrier layer is rubber and the solvent is one of cyclohexanone, butyl acetate, or butanone. However, it would have been obvious to select any suitable organic material for the carrier layer 7 [0107] and any suitable organic solvent [0139] as long as they differ in properties, such as solubility in the solvent, sublimation point, melting point, etc., to allow for the recovery and reuse of the plating material (Abstract, [0134]).
Regarding Claim 16, Sonoda discloses that the solvent dissolves the carrier layer [0136].
Regarding Claim 17, Sonoda discloses that the processing comprises physically separating the plating material from the carrier layer [0120].
Thus, claims 10, 12, 13, 16, and 17 would have been obvious within the meaning of 35 USC 103 over the teachings of Sonoda.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715